Citation Nr: 0030123	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  98-10 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Entitlement to an increased (compensable) rating for a nose 
fracture.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



INTRODUCTION

The veteran served on active duty from March 1990 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1997 and October 1997 rating 
decisions by the RO which continued a previously assigned 
zero percent rating for the veteran's service-connected nose 
fracture.

During the pendency of this appeal, the veteran raised the 
issue of entitlement to service connection for allergic 
rhinitis.  This issue is referred to the RO for further 
adjudicatory action.


FINDING OF FACT

The veteran's service-connected nose fracture is manifested 
by minimal septal deviation; he does not have 50 percent 
obstruction of both nasal passages or complete obstruction on 
one side due to service-connected disability.


CONCLUSION OF LAW

An increased (compensable) rating for service-connected nose 
fracture is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.31, 4.97 (Diagnostic Code 6502) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Each service-
connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(1999).  When an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  Although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (1999), where entitlement to 
compensation has already been established, and an increase in 
a disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

In the veteran's case, his service-connected nose fracture 
has been rated in accordance with Diagnostic Code 6502 
(deviation of the nasal septum).  The Board finds that this 
is the appropriate manner of rating the veteran's service-
connected disability for the following reasons.

The veteran fractured his nose in February 1991.  Thereafter, 
in March 1991 the fracture was reduced.  A March 15, 1991, 
record entry indicates that air was passing through both 
nostrils, but he did have a deviation to the left side.  
Inferior turbinates were hypertrophic on the right side.  By 
March 26, 1991, the veteran complained of minimal pain; 
however, the examination was unremarkable.  Years later, when 
examined by VA in August 1997, it was noted that the veteran 
complained of nasal obstruction with pain and post-nasal 
drip.  Nevertheless, the examiner found that a moderate 
interference with the breathing space was due to allergic 
rhinitis.  His diagnoses were limited to mild allergic 
rhinitis and minimal nasal septal deviation.  

The salient point to be made is that the obstruction noted on 
VA examination was attributed to a problem that has not been 
service connected.  The veteran also had headaches and a 
post-nasal drip, neither of which have been service 
connected.  The only chronic problem recognized as service 
connected has been the septal deviation, which was noted 
shortly after the veteran fractured his nose.  Consequently, 
rating the veteran's disability under Diagnostic Code 6502 is 
consistent with regulatory guidance that disabilities be 
evaluated under criteria that are as closely aligned as 
possible with the symptoms and functional loss caused by the 
service-connected entity.  38 C.F.R. § 4.20.

Given that the veteran's disability causes septal deviation 
that is only minimal in degree, the award of a compensable 
rating is not warranted.  The rating criteria require 
complete obstruction of one side or 50 percent obstruction of 
both nasal passages in order to assign a compensable rating.  
Diagnostic Code 6502.  In this case, the obstruction found 
was due to allergic rhinitis, not the deviated septum.  
Therefore, the Board finds that, given the record showing 
that air was passing through both nostrils even shortly after 
the fracture, and because the August 1997 examiner did not 
attribute any obstruction to the deviated septum, an 
increased rating is not warranted under the applicable rating 
criteria.  Id.

The Board also notes that, while abrasions and a deformity 
were noted at the time of the fracture and shortly 
thereafter, there is no suggestion, even by the veteran, that 
he currently experiences any disfiguring scarring or 
deformity for which a compensable rating may be assigned.  
See 38 C.F.R. §§ 4.97 (Diagnostic Code 6504; 4.118 
(Diagnostic Code 7800) (1999).  Consequently, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating.


ORDER

An increased rating for a nose fracture is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

